IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VINCENT JOHNSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
       Appellant,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1750

STATE OF FLORIDA,

       Appellee.

_____________________________/

Opinion filed July 19, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Jennie M. Kinsey, Judge.

Vincent Johnson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

       AFFIRMED.

     WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.